Citation Nr: 1505589	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than May 1, 2007, for the addition of the Veteran's spouse and five children as dependents for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter is on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.   

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for the Veteran's bilateral knee disability and pseudofolliculitis barbae, as well as for service connection for hypertension, tinnitus and an acquired psychiatric disorder have been raised by the record in an October 2014 statement, but have not (it appears) been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Pursuant to a rating decision sent on January 24, 2006, the Veteran's combined disability rating was increased from 20 to 40 percent, effective October 30, 2001.  

2. In the January 24, 2006 rating decision, the Veteran was informed that he must inform VA of his dependents within a year of the decision in order to receive benefits for those dependents for the period since the increased rating became effective. 

3. The Veteran did not inform VA about his eligible dependents until April 12, 2007.  





CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2007, for the addition of the Veteran's spouse and five children as dependents for compensation purposes have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.401, 3.501 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date

Veterans having a 30 percent or more service-connected disability rating are eligible for additional compensation for dependents, including a spouse, dependent parents, unmarried children under 18 (or under 23 if attending an approved school), or any child who prior to age 18 has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

In general, an award of additional compensation for dependents is payable from the effective date of the rating establishing entitlement to a qualifying evaluation, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Actual payment of an additional award of compensation for eligible dependents is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2014).

In this case, the Veteran had been receiving a combined 20 percent disability since 1992.  In October 2001, he submitted a new claim seeking an increased rating for his bilateral knee disability.  Since the claim was ultimately appealed to the Board, it was not until a January 24, 2006, rating decision that his knee disability ratings were increased, thereby increasing his combined rating to 40 percent.  

This new combined 40 percent rating was made effective October 30, 2001.


Important in this case, attached to the January 2006 decision, was a VA Form 21-686c ("Declaration Of Status Of Dependents") and a letter indicating that it must be completed before additional compensation may be paid.  

The Veteran, unfortunately, never filed out this form in a timely manner.  As a result, the RO was not aware of the children or spouse in time to provide the Veteran more compensation earlier. 

Importantly, this letter to the Veteran stated:

We may be able to pay you from the date we received your claim, if we receive the information or evidence within one year of the date of this letter and we decide that you are entitled to VA benefits.  If we do not receive the evidence within one year of this letter, we can only pay you from the date we receive the evidence.

The Veteran has not claimed to have not received this letter, and a subsequent informal hearing presentation by his representative also implies that this letter was received.  

The first communication from the Veteran regarding the existence of dependents was not until October 24, 2006, when he submitted a claim to add Child A (DOB 9/[redacted]/1973) as a helpless child dependent.  On April 12, 2007, he submitted a letter stating that he had been married since August [redacted], 1987, and had 5 children: Child A, Child B (DOB 7/[redacted]/1984), Child C (DOB 2/[redacted]/1986), Child D (DOB 9/[redacted]/1988) and Child E (DOB 4/[redacted]/1990).  

Based on this information, the RO paid benefits for a married veteran with dependents, beginning on May 1, 2007.  

The Veteran has disagreed with this determination to the extent that he asserts that he should receive benefits as a Veteran with dependents since October 30, 2001, the effective date of his increased disability rating.  However, the Board concludes, unfortunately, that such benefits are not warranted.  

First, VA did not receive notice that he had a spouse and four of his children (Child B, C, D and E) until approximately 15 months after he received his rating decision.  While it is true that he would have received benefits for these dependents had he informed VA of them within a year of January 24, 2006 (on year after the rating decision), he failed to do so.  Moreover, while VA did have timely notice of Child A, he would have been 27 years old at that time, and would not have been eligible as a dependent.  

The Board understands the argument the Veteran is making and is sympathetic to his assertions.  However, Federal law and VA regulations specifically prescribe what affective dates may be assigned when providing benefits for dependents, and the Board is bound by the law and is without authority to grant benefits or evaluate a claim purely on the basis of equity.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Veteran needed to let VA know in a timely manner he had dependents in order to get the benefits he could have received if he had told VA in a timely manner.     

Therefore, the appeal is denied.

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This case, however, is one in which the law is dispositive of the issues.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001). 

Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid in substantiating this claims.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  In the present claim, the outcome is dependent on the evidence received by VA with regard to the Veteran the status of his spouse and children.  Thus, the Veteran cannot be prejudiced by any failure to provide him with VCAA notice of the laws and regulations governing effective dates.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

ORDER

An effective date earlier than May 1, 2007, for the addition of the Veteran's spouse and five children as dependents for compensation purposes is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


